ORDER
The Disciplinary Review Board on September 24, 1997, having filed with the Court its decision concluding that EDWARD C. THOMAS, JR., formerly of CLINTON, who was admitted to the bar of this State in 1980, and who was temporarily suspended from practice by Order of this Court dated June 7, 1994, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect); RPC 1.4(a) (failure to communicate); and RPC 1.15(d) (failure to deposit funds for professional services into a business account);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to make full restitution to the New Jersey Lawyers’ Fund for Client Protection for its payment of claims made because of respondent’s misconduct, and that respondent should be required to show that he has successfully completed the Skills and Methods Course offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that EDWARD C. THOMAS, JR., is hereby suspended from the practice of law for a period of one year, effective immediately, and until further Order of the Court; and it is further
ORDERED that prior to any application for reinstatement to practice, respondent shall make full restitution to the Lawyers’ Fund for Client Protection for claims paid as a result of respondent’s misconduct; and it is further
*5ORDERED that prior to any application for reinstatement to practice, respondent shall demonstrate that he has successfully completed the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of the New Jersey Law Journal and the New Jersey Lawyer and in The Express Times of Easton, Pennsylvania.